Ingraham, P. J. (concurring):
I concur in the reversal of this judgment. By the contract between Hageman, plaintiff’s assignor, and the defendant, the defendant agreed to pay to Hageman the sum of $400 per month during the period covered by the contract “unless this contract shall be terminated by the first party ” (the defendant), Hageman agreeing “ to perform for party of first part and for no other party during the period of this contract (unless with the consent of said first party) such duties pertaining to the exhibition of the game of base ball as may be required of him by said party of the first part at such reasonable times and places as said party of the first part may designate, for the American League season for the year 1912, beginning on or about the 15th day of April, 1912, and ending on or about the 15th day of October, 1912, which period of time shall ■ constitute the life of this contract, unless sooner terminated *494in accordance with the further provisions thereof.” The contract further provided for the termination of the contract upon certain conditions, one of which was that the contract could be terminated by the defendant giving Hageman ten days’ written notice to end and determine all its liabilities and obligations under the contract. Hageman entered on the performance of the contract and continued under it, receiving the compensation provided until May fifteenth, when the president of the defendant told Hageman that he wished him to go to Jersey City and play with that club. Hageman protested, but the defendant’s president insisted, and Hageman finally acquiesced, but it was under the promise of the defendant’s president that Hageman should be recalled to the defendant club. Hageman was told to sign a contract with the Jersey City club but that contract should be upon the same terms as Hageman’s contract with the defendant. Hageman followed these directions and went to Jersey City and signed such a contract with the Jersey City club, which contract, however, did not continue during the whole of the period during which Hageman’s contract with the defendant club was to continue. The Jersey City club terminated Hageman’s service with it, when Hageman returned to defendant and offered to continue his service with it, which defendant refused. Hageman has been defeated upon the ground that by signing such contract with the Jersey City club he abrogated his contract with the defendant. Hageman’s contract with the Jersey City club, however, was executed by direction of the defendant, and was not to terminate the contract between Hageman and defendant but in execution of it. Under such circumstances I do not think that the contract between the parties to this action was terminated. It was in accordance with the provisions of the contract that Hageman was directed to play for the Jersey City club during the period wherein it required his services and the signing of the contract with that club was by direction of the defendant. When the Jersey City club dispensed with Hageman’s services he was entitled to the benefit of his contract with the defendant, and after the Jersey City club refused further to employ Hageman and to pay the sum that the defendant had agreed to pay *495for the services of Hageman, I think the obligation of the defendant to continue to pay for such services as the contract required him to perform revived and continued during the terms of the employment. The execution of the contract by Hageman with the Jersey City club as enforced upon him as an obligation under his contract with the defendant could not, therefore, be a breach of Hageman’s contract or justify the defendant in repudiating its obligation to pay under the contract. It is perfectly apparent that it was so considered by both parties, for when Hageman desired a release from his obligations -under this contract after the Jersey City club had dispensed with his services, the defendant still insisted that the contract was in force, refused to grant a release, and thus prevented Hageman from obtaining other employment which would have secured him that payment of the compensation that the defendant had agreed to pay. Nor was there anything in this contract that justified the defendant in compelling Hageman to accept employment with the Denver club at a salary less than that which the defendant had agreed to pay.
I, therefore, concur in the reversal of this judgment.